Citation Nr: 1403993	
Decision Date: 01/29/14    Archive Date: 02/10/14

DOCKET NO.  07-36 622	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for bilateral peripheral neuropathy of the lower extremities.

2.  Entitlement to service connection for a bilateral knee disability (to include arthritis).

3.  Entitlement to service connection for a lower back disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. Yuan, Associate Counsel

INTRODUCTION

The Veteran had active duty service from March 1970 to November 1971.
 
This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2007 rating decision by a Regional Office (RO) of the Department of Veterans Affairs (VA).  The case was remanded in Many 2011.

In addition to the paper claims file, there is a paperless claims file.  A review of the documents in such file reveals that they are either duplicative of the evidence in the paper claims file or are irrelevant to the issue on appeal.


FINDINGS OF FACT

1.  The Veteran has not been medically diagnosed with peripheral neuropathy of the lower extremities. 

2.  Bilateral knee arthritis did not manifest during service, or within the first post-service year; current bilateral knee arthritis is not otherwise related to service.

3.  Low back disability did not manifest during service, or within the first post-service year; current low back disability is not otherwise related to service.


CONCLUSIONS OF LAW

1.  Peripheral neuropathy of the lower extremities was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

2.  Bilateral knee disability (to include arthritis) was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).

3.  Low back disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

VA has a duty to notify the claimant of any information and evidence needed to substantiate and complete a claim, and of what part of that evidence is to be provided by the claimant and what part VA will attempt to obtain for the claimant.  38 U.S.C.A. § 5103(a); 38 C.F.R § 3.159(b)(1); Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Such notice must be provided to a claimant before the agency of original jurisdiction's initial unfavorable decision on a claim for VA benefits.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The notice requirements must also apply to all five elements of a service connection claim:  1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

An August 2006 letter prior to the RO's initial March 2007 rating decision explained the information necessary to prove entitlement to service connection, the types of evidence VA would assist him in obtaining, and his responsibility to identify relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  Accordingly, the requirements the United States Court of Appeals for Veterans Claims set out in Pelegrini have been satisfied.  The Veteran has received all essential notice, has had ample opportunity to participate in the development of his claim, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009) (Reversing prior case law imposing a presumption of prejudice on any notice deficiency, and clarifying that the burden of showing that an error is harmful, or prejudicial, normally falls upon the party attacking the agency's determination).  See also Mayfield v. Nicholson, 444 F.3d 1328, 1333-34 (Fed. Cir. 2006).  As such, no further development is required with respect to the duty to notify under 38 C.F.R. § 3.159(b).

VA's duty to assist has also been satisfied.  38 U.S.C. § 5103A(a)(1); id. at § 5103A(c)(1); 38 C.F.R. § 3.159(c)(2).  Pertinent VA and private treatment records have been obtained.  VA provided examinations in August 2007 and June 2011, and the reports are included in the claims file.  These examinations, taken together, are adequate as they demonstrate familiarity with the claims file, articulate a clear rationale for etiological opinions offered, and refer to clinical data.  In so finding, the Board notes the August 2007 examination was previously deemed inadequate for rating purposes due to a lack of clear rationale supporting its opinion.  However, this only diminishes the probative value of the medical opinion in question; the clinical observations and examination results therein are still probative evidence.  The Veteran has not alleged, and the record has not otherwise shown, that the contents of any potentially outstanding treatment records would lend material support to his claim.  Thus, the Board finds that the record as it stands includes adequate competent evidence to support a decision on the merits, and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4); See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (noting that VA must ensure the adequacy of any examination or medical opinion it provides). 
VA has provided the Veteran with the opportunity to submit evidence and argument in support of his claims.  The Veteran has not made the Board aware of any additional evidence that needs to be obtained prior to appellate review, and no further action must be undertaken to comply with the provisions of 38 U.S.C.A. § 5103(a), § 5103A, or 38 C.F.R. § 3.159.

Legal Criteria, Factual Background and Analysis

The Board has reviewed the entire record, with an emphasis on the evidence relevant to this appeal.  Although the Board must provide reasons and bases supporting its decision, there is no need to discuss, in detail, every piece of evidence of record.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Hence, the Board will summarize the relevant evidence as appropriate and the analysis below will focus specifically on what the evidence shows, or fails to show, in the present claim.

Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in line of duty, in the active military, naval, or air service.  38 U.S.C.A. §§ 1131; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis and organic diseases of the nervous system, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Under 38 U.S.C.A. § 1154(b) , "[t]he Secretary shall accept as sufficient proof of service-connection...satisfactory lay or other evidence of service incurrence or aggravation of such injury or disease, if consistent with the circumstances, conditions and hardships of such service...[s]ervice-connection of such injury or disease may be rebutted by clear and convincing evidence to the contrary."  See also 38 C.F.R. § 3.304(d).  Here, the Veteran was awarded the Combat Infantry Badge, and therefore combat experience is conceded.

There is also a presumption of Agent Orange exposure under 38 U.S.C.A. § 1116 (West 2002) for Veterans who set foot in Vietnam during the Vietnam Era.  However, the Board notes that the presumption does not benefit the Veteran here, as the only claimed disability which qualifies for the presumption is early-onset peripheral neuropathy, and there are no postservice records showing such manifested within a year of last exposure.  38 C.F.R. § 3.307(a)(6)(ii).

Peripheral neuropathy of the lower extremities

Service treatment records (STRs) include a March 1971 entry documenting vague "arthritic" pains in the calf and hip of both legs especially at night.  The Veteran reported that he worked at a desk all day and did not get any exercise.  Pain medication and daily exercise were prescribed.  On separation examination in November 1971, the Veteran checked the box to report "Arthritis, Rheumatism, or Bursitis."  He denied neuritis.  The examiner elaborated that the Veteran has occasional calf cramps with no joint pain.  The Veteran's lower extremities were clinically evaluated as normal.  

Private medical records dated in the late 1980's show complaints of multiple joint pains for a long time involving the hips and legs.  The assessment was probable osteoarthritis.  Private records dated in the 1990's document complaints and treatment for various ailments, but there is no suggestion or diagnosis of peripheral neuropathy of the lower extremities. 

The Veteran originally claimed bilateral peripheral neuropathy, and clarified in a July 2006 statement that his peripheral neuropathy was located in his feet and legs.  A September 2006 VA treatment record notes that sensory examination, deep tendon reflex, and muscle strength and movement were all normal.  

On August 2007 VA examination, the Veteran complained that his lower back pain radiated to his left lower extremity, and caused numbness in his foot.  He exhibited full motor strength in the lower extremities, with sensation intact in all dermatomes of both lower extremities.  Reflexes were at 2+ in the patellar and Achilles tendons bilaterally.  The examiner noted some diffuse tenderness in both knees.

On June 2011 VA examination, the Veteran again complained of pain and numbness in his lower extremities, below the knees in a "stocking type distribution."  Sensation was intact to light touch for all dermatomes of both lower extremities.  Motor strength was 5/5 for all myotomes of both lower extremities, with no muscle wasting or atrophy, and reflexes were physiologic and symmetric.  Babinski and straight leg raising tests were negative bilaterally. 

The record as it stands includes sufficient medical evidence to support a finding of no current peripheral neuropathy of the lower extremities.  There is evidence of radiculopathy which appears to be associated with low back disability.  The question of service connection for low back disability is addressed later in this decision.  However, the preponderance of the evidence is against a finding of peripheral neuropathy of the lower extremities during service or at anytime thereafter to the present time.  Without a medical diagnosis of this disorder, service connection is not warranted.  

Bilateral Knee Disability (to include arthritis)

STRs indicate the Veteran had a bout of right knee pain in April 1970 lasting several days, with normal x-rays and no subsequent treatment.  In March 1971, the Veteran complained of vague arthritic pains, which were described as calf cramps.  On November 1971 separation examination, the Veteran's lower extremities were normal, indicating he had "occasional calf cramps, but no joint pain."  

Private postservice medical records show the Veteran injured his right knee in May 1992 and required surgery in June 1992.  In July 1994, he again presented with identical symptoms in the left knee, and again underwent surgery. 

On August 2007 VA examination, the Veteran complained of locking and aching of both knees.  He denied using assistive devices or braces.  In addition to combat experience, the Veteran has a history of jumping from helicopters from as high as 40 feet.  Based on x-ray evidence, the examiner diagnosed the Veteran with bilateral knee degenerative joint disease and noted that STRs mentioned no specific injuries to either knee.

On June 2011 VA examination, the Veteran stated he began experiencing chronic bilateral mechanical knee pain in 1970, and attributed it to helicopter jumps.  He denied any acute injuries, and indicated his knee pain was treated conservatively until his surgeries in 1992 and 1994.  The examiner diagnosed mild, chronic bilateral arthritis, and opined that it is less likely as not that such was related to the Veteran's military service, citing the fact that his separation medical history and examination were silent as to any complaints or diagnoses of knee pain or disability symptoms, and that his April 1970 right knee radiographs were normal.  The examiner further indicated that it is most likely that the Veteran's current bilateral knee condition is related to "chronic degenerative changes associated with aging."

To the extent that the Veteran reports having knee pain associated with helicopter jumps during combat, this is accepted as fact under 38 U.S.C.A. § 1154(b).  However, there is no persuasive evidence of a link between the pain experienced during these jumps and his current arthritis of the knees.  It is noted that arthritis was not diagnosed during service or within one year after service.  In fact, there is no suggestion of arthritis until suspected by private medical care providers in the late 1980's.  

To the extent that the Veteran may assert that his knee pains continued after service, the Board is unable to find such assertion credible in light of the overall record.  The Veteran denied a trick knee at the time of separation examination.  The reference to arthritis was clarified as being occasional calf cramps.  The Board also notes that there is evidence of a knee injury in about 1992, many years after service.  It is significant that the private medical records dated in the 1980's and 1990's do not document any assertion by the Veteran that he had knee pains since service.  

The Board also places considerable weight on the June 2011 VA medical opinion which is to the effect that it is most likely that the bilateral knee disability is related to chronic degenerative changes associated with aging.  This opinion was made with knowledge of the Veteran's report of knee pain during helicopter jumps.  Nevertheless, the examiner did not link the knee disability to service.  The opinion is based on a thorough examination and clinical data, provides a clear supporting rationale, and demonstrates a familiarity with the Veteran's medical history, the Board assigns it great probative weight.  Absent any competent and credible evidence to the contrary, it is persuasive.  Therefore, the Board finds that a preponderance of the evidence is against a finding that the Veteran's current bilateral knee disability is not related to his service or injuries therein.  

Lower Back Disability

STRs are silent for any diagnosis, treatment, or complaints of a low back condition.  On separation examination in November 1971, the Veteran expressly denied recurrent back pain, and his spine was clinically evaluated as normal.  

Private medical records include a March 1995 assessment of low back strain.  It was noted that the Veteran did not notice it until nighttime, and the Veteran reported that he was sleeping on a firm mattress and doing some lifting.  

On August 2007 examination, the Veteran reported a history of helicopter jumps during service, and complained of lower back pain, with no relationship to ambulation.  He denied using assistive devices or braces.  X-rays of the lumbar spine showed vertebral bodies were normally aligned, with no evidence of fracture, dislocation, bone destruction, or other significant abnormality.  The Veteran was diagnosed with myofascial lumbar syndrome.  The examiner noted that jumping out of helicopters from heights of as much as 40 feet (as the Veteran indicated) could cause pain in the lower lumbar area, and possible degeneration.

On June 2011 VA examination, the Veteran indicated his low back pain began in 1972.  He denied any acute injuries in service and reported one chiropractic treatment over the years.  X-rays showed normal alignment of vertebral bodies, with no evidence of fracture, dislocation, bone destruction or other significant abnormality.  He diagnosed the Veteran with a chronic, mild lumbar sprain, and opined that such was less likely as not related to service, citing to the fact that his separation medical history and examination were silent as to any back complaints or disability symptoms, and found his spine normal.  The examiner also indicated his lower back disability was most likely related to "chronic degenerative changes associated with aging."

As noted earlier, the Veteran served in combat.  As such, his assertions of low back pain associates with helicopter jumps during combat are accepted.  However, there still must be a link shown between current low back disability and the pain reported during the helicopter jumps. 

Although the Veteran did experience low back pain in association with combat during service, the preponderance of the evidence is against a finding that any chronic low back disorder was manifested during service of for many years thereafter.  It appears that the pain during helicopter jumps was transitory in nature.  In this regard, it is significant that the Veteran expressly denied recurrent low back pain at the time of separation examination and that his spine was found to be clinically normal at that time.  There is otherwise no persuasive evidence of low back problems for a number of years after service.  

The August 2007 opinion to the effect that jumping from heights up to 40 feet could cause possible degeneration is clearly speculative by its own language.  On the other hand, the June 2011 VA examiner's opinion (also made with full knowledge of the Veteran's assertions of low back pain jumping from helicopters during service) attributes the current low back disability to aging in non-speculative language.  This opinion offers a clear rationale, is based on a thorough examination and clinical data, and demonstrates a familiarity with the Veteran's medical history, it is probative evidence on the matter of nexus.  The Board finds that the June 2011 opinion is entitled to more weight.



ORDER

Service connection for peripheral neuropathy of the lower extremities is not warranted.  Service connection for a bilateral knee disability (to include arthritis) is not warranted.  Service connection for a lower back disability is not warranted.  The appeal is denied as to all issues.



____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


